Citation Nr: 0940855	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-15 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the appeal was thereafter 
transferred to the RO in Atlanta, Georgia. In August 2009, 
the Veteran testified at a hearing before the undersigned at 
the RO in Atlanta, Georgia. 

Initially, the Board notes that VA has received a number of 
pleadings on the Veteran's behalf from the Georgia Department 
of Veterans Services.  Moreover, a representative from the 
Georgia Department of Veterans Services assisted the Veteran 
at his August 2009 hearing.  However, the only VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, found in the file list his representative as 
the South Carolina Office of Veterans Affairs.  Therefore, 
until such time as a new appointment in favor of Georgia 
Department of Veterans Services is provided by the claimant, 
VA must treat the South Carolina Office of Veterans Affairs 
as his representative.


FINDING OF FACT

Audiometric test results obtained during examination by VA 
audiologists correspond to a numeric designation of no 
greater than III in the right ear and II in the left ear at 
all times during the pendency of the appeal.  


CONCLUSION OF LAW

At no time during the pendency of his appeal has the Veteran 
met the criteria for a compensable rating for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the Veteran, in the March 2006, 
December 2008, and January 2009 letters, was provided 
adequate 38 U.S.C.A. § 5103(a) notice except as to effective 
dates as per the United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While complete notice was not 
provided prior to the June 2006 initial adjudication of the 
claim, providing the Veteran with adequate notice in the 
above letters followed by a readjudication of the claim in 
the March 2009 statement of the case, "cures" the timing 
problem associated with inadequate notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  While the Veteran's notice did not 
include notice regarding effective dates, the Board finds 
this lack of notice to be harmless error because, as 
discussed below, the claim is being denied and any question 
regarding an effective date is moot.  Dingess, supra; Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Next, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters as well as the June 
2006 rating decision and the March 2009 statement of the 
case.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
file all identified and available post-service treatment 
records.  The Veteran was also afforded VA examinations in 
April 2006 and February 2009 which the Board finds are 
adequate for rating purposes because they fully describe the 
functional effects caused by his hearing disability as well 
as include a comprehensive examination of the claimant and 
adequate medical opinions as to the severity of his bilateral 
hearing loss that allows VA to rate the severity of his 
disability under all relevant Diagnostic Codes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (holding that in claims for 
increased rating for hearing loss, that "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."). 

As to the Veteran's request that we rate his hearing loss 
without the use speech discrimination tests as required by 
38 C.F.R. §§ 4.85, 4.86, because these tests are 
fundamentally unfair to claimants, like him, whose hearing 
problems are mostly in the higher frequencies, the Board 
finds that it must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  In fact, the Board notes that federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Indeed, the Supreme 
Court of the United States, in Richmond, went so far as to 
point out that '[i]t is a federal crime, punishable by fine 
and imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress."  Richmond, 110 S. Ct. at 2474. 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in February 2006, the 
rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at an 
April 2006 VA examination showed puretone thresholds of 15, 
30, 80, and 85 decibels in the right ear and puretone 
thresholds of 15, 40, 95, and 95 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 52.5 decibels in the right ear and 61.25 decibels in the 
left ear.  Speech recognition ability was 92 percent in the 
right ear and 92 percent in the left ear.

At the subsequent February 2009 VA examination, audiometric 
testing showed puretone thresholds of 15, 45, 95, and 90 
decibels in the right ear and puretone thresholds of 15, 55, 
100, and 100 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 61.25 
decibels in the right ear and 67.5 decibels in the left ear.  
Speech recognition ability was 90 percent in the right ear 
and 94 percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
losses, at its very worst, is assigned a numeric designation 
of III and the left ear hearing losses, at its very worst, is 
assigned a numeric designation of II.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

In reaching the above conclusions, the Board has not 
overlooked the March 2004 and January 2006 VA audiometric 
examination graphs filed by the Veteran.  However, the Board 
finds that it may not use the results from this testing when 
evaluating his current level on auditory impairment because 
the graphs were not accompanied by numerical results.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  

Similarly, while VA treatment records report that the 
Veteran's hearing loss has become worse over time as well as 
noted speech recognition ability which was occasionally less 
than what was seen at the VA examinations (see VA treatment 
records dated from March 2004 to March 2009), the Board finds 
that it may also not use this evidence when evaluating his 
current level on auditory impairment because the evidence was 
not provided in a format that allows that Board to apply it 
to the applicable rating criteria.  Id; 38 C.F.R. §§ 4.85, 
4.86.  Likewise, the Board finds that the testing results 
found in the VA treatment records are not reliable because it 
does not appear that the tests results reflect the severity 
of the Veteran's hearing loss with the use of his hearing 
aids.  Id. 

Likewise, as to the medical literature filed by the Veteran, 
the Board finds that such generic texts, which do not address 
the facts in this particular case with any degree of medical 
certainty, do not amount to competent medical evidence.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Based on the Veteran's and his representative's written 
statements to the RO as well as the personal hearing 
testimony, regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his 
bilateral hearing loss in the "real-world," the Board will 
considered the application of 38 C.F.R. § 3.321(b)(1) (2009).  
Although the Veteran and his representative claim that the 
rating schedule does not adequately compensating the claimant 
for the problems caused by his bilateral hearing loss, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his bilateral 
hearing loss, acting alone, has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony.  In this 
regard, the Veteran is credible to report on what he sees and 
feels and others are credible to report on what they can see.  
See Jandreau, supra; Buchanan, supra; Charles, supra; also 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
example, the Veteran is competent to report that he has 
problems hearing people talk.  However, neither is competent 
to opine as to the Veteran's puretone thresholds or speech 
recognition ability because such opinions require medical 
expertise which they have not been shown to have and these 
types of findings are not readily observable by a lay person.  
Id; also see Espiritu, supra.  Furthermore, the Board finds 
more competent and credible the medical opinions provided by 
the experts at the Veteran's VA examinations than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable rating for bilateral 
hearing loss must be denied. 


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


